      Case 1:17-cv-04450-CAP Document 24 Filed 01/15/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DEBRA D. CURRY, POA and as
executor of the estate of
Laketia Curry-Williams,
           Plaintiff,                  CIVIL ACTION
     v.                                NO. 1:17-CV-4450-CAP
OCWEN LOAN SERVICING, LLC, et
al.,
           Defendants.


                               O R D E R
     After carefully considering the report and recommendation of

the magistrate judge and finding no error, the court receives the

report and recommendation with approval and adopts it as the

opinion and order of this court.

     SO ORDERED, this 15th day of January, 2019.



                                 /s/CHARLES A. PANNELL, JR.
                                 CHARLES A. PANNELL, JR.
                                 United States District Judge
